It is claimed that juror Darrell, during the deliberation of the jury, said: *Page 343 
"I don't believe in so much of this suspended sentence business. I think the suspended sentence has been abused."
We regard this statement as in the nature of an argument and not any declaration of facts the proof of which would be available to the accused on the hearing of the motion for new trial or which constituted misconduct of the jury. See Jack v. State, 20 Tex.Crim. App. 660; Todd v. State, 93 Tex. Crim. 554. Neither is the statement deemed such as characterized Darrell as a prejudiced juror. See Willis v. State, 239 S.W. Rep. 212.
The other questions presented upon the appeal were fully considered and properly disposed of upon the original hearing.
The motion is overruled.
Overruled.